Per Curiam.
This cause coming on for final adjudication before Division A of the court upon the transcript of the record and briefs of counsel for the respective parties, upon due consideration the court finds that there was no final judgment rendered in said cause frdm which writ of error would lie, and it is, therefore, hereby considered, ordered and adjudged that' the writ of error in said cause be, and the same is hereby dismissed at the cost of the plaintiff in error. Harrison v. Thurston, 11 Fla. 307; Gates v. Hayner, 22 *234Fla. 325; Ropes v. Eldridge, 39 Fla. 47, 21 South. Rep. 570; Johnson, Daniels & Co. v. Polk County, 24 Fla. 28, 3 South. Rep. 414; Hall v. Patterson, 45 Fla. 353, 33 South. Rep. 982; Haynes v. Bramlett, 46 Fla. supra; 35 South. Rep. 982; Birmingham Trust & Savings Co. v. Jackson County Mill Co., 46 Fla. 236, 35 South. Rep. — ; Heinberg Brothers v. Thompson, 46 Fla. 242, 35 South. Rep. —; Marsh v. Bennett, 46 Fla. 241, 35 South. Rep. —.
Taylor, C. J., and Hocker and Shackleford, JJ., concur.
Carter, P. J., and Maxwell and Cockrell, JJ., concur in the opinion.